DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Jan. 19, 2021 have been fully considered but are moot in view of new ground(s) of rejection. Claims 39 and 85 had been canceled.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-38, 40-84 and 86-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…the second component terminating application of the series of voltage pulses…” is not clear because there is insufficient antecedent basis for the underlined portion of the claim limitation “the series of voltage pulses”. 

	Regarding claim 4, the claim limitation “…to apply the second component the output power electrode…” is not clear; Is the claim limitation supposed to be “…to apply the second component to the output power electrode…”?
Regarding claim 17, the claim limitation “…received from the photovoltaic device…applies the second component to the photovoltaic device…applies the first component to the photovoltaic device.” should be “…received from the output power electrode of the photovoltaic device…applies the second component to the output power electrode of the photovoltaic device…applies the first component to the output power electrode of the photovoltaic device.” according to claim 1.
Regarding claim 22, the claim limitation “…adjusting the magnitude of the first component…” should be “…adjusting a magnitude of the first component…” according to antecedent basis requirement.
	Regarding claim 40, the claim limitation “…the second component terminating application of the series of voltage pulses…” is not clear because there is insufficient antecedent basis for the underlined portion of the claim limitation “the series of voltage pulses”.
Claims 41-46 are also rejected at least the same reason as rejected independent claim 40 as stated above because the dependent claims 41-46 are depending on the rejected independent claim 40.
Regarding claim 46, the claim limitation “…adjusting the magnitude of the first component…” should be “…adjusting a magnitude of the first component…” according to antecedent basis requirement.
Regarding claim 47, the claim limitation “…without the voltage pulses…” is not clear because if the underlined portion of the claim limitation “voltage pulses” is referring back to previous define “one or more voltage pulses”, then the claim limitation should be “…without the one or more voltage pulses…” according to antecedent basis requirement; otherwise the claim should clearly define the differences.
Claims 48-84 are also rejected at least the same reason as rejected independent claim 47 as stated above because the dependent claims 48-84 are depending on the rejected independent claim 47.
Regarding claim 63, the claim limitation “…applies the second state to the photovoltaic device…” should be “…applies the second state to the output electrode of the photovoltaic device…”. 
Regarding claim 68, the claim limitation “…adjusting the magnitude of the first component…” should be “…adjusting a magnitude of the first component…” according to antecedent basis requirement.
Regarding claim 86, the claim limitation “…without the voltage pulses…” is not clear because if the underlined portion of the claim limitation “voltage pulses” is referring back to previous define “one or more voltage pulses”, then the claim limitation should be “…without the one or more voltage pulses…” according to antecedent basis requirement; otherwise the claim should clearly define the differences.

Regarding claim 88, the claim limitation “…applying a voltage signal…” should be “…applying the voltage signal…” according to antecedent basis requirement.
Regarding claim 89, the claim limitation “…applying a voltage signal…” should be “…applying the voltage signal…” according to antecedent basis requirement.
Regarding claim 92, the claim limitation “…adjusting the magnitude of the first component…” should be “…adjusting a magnitude of the first component…” according to antecedent basis requirement.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claims 1-7, 9-11, 14-19, 23-25, 29-38, 47-54, 56-58, 61-65, 69-71 and 75-84 are rejected under 35 U.S.C. 102(a)(1) (as best understood) as being anticipated by Kim Joung Sik et al. (KR 10-2009-0119141, cited by Applicant in the IDS submitted on Feb. 25, 2021 (please refer to the attached Machine translated English version) (hereinafter “Kim”).
	Regarding claim 1, Kim discloses a system (for example - Fig.1, please refer to the whole reference for detailed) for increasing photovoltaic device efficiency (please refer to at least ¶ 19, 51 and 98), comprising: a voltage source (410 and 430 in Fig.3 (or) 410 in Fig.3 and 432 in Fig.4; please consider both situations) for applying a first component of a voltage signal (Ve1 in Fig.1 and 3) to an output power electrode (210 in Fig.1 outputs power, where VC1 and VC2 are from 210 in Fig.1) of a photovoltaic device (100-300 in Fig.1), the first component (pulse of Ve1) including one or more voltage pulses with a positive magnitude (¶ 43 discloses that the power control unit (430) produces the first electrical field voltage (Ve1) using the first charge voltage (+)”) for generating an external electric field (please refer to at least ¶ 30, 35 and 43-47, the whole reference for detailed) to increase an output power or an output current supplied by the photovoltaic device (according to at least ¶ 43, the output power or output current is depending on the electrical field voltage Ve1, thus the output power or the output current is depending on the pulse of Ve1) via the output power electrode; and said voltage source for applying a second component (second component when the switch “SW” in Fig.4 is off) of the voltage signal (Ve1) to the output power electrode of the photovoltaic device, the second component terminating application of the series 
	Regarding claim 2, Kim discloses said voltage source supplies no potential to the output power electrode of the photovoltaic device during the predetermined time interval (since the switch “SW” in Fig.4 is off).
Regarding claim 3, Kim discloses said voltage source comprises a voltage pulser circuit (410 and 430 is Fig.3 and 4 is used as a pulser circuit to create pulse “Ve1” by switching the switch “SW”).
Regarding claim 4, Kim discloses said voltage pulser circuit applies the first component to the output power electrode (210) of the photovoltaic device as a high voltage of a time-varying voltage pulse (according to at least ¶ 43-44, the switch is turned off when the constant voltage level or less and the switch is turned on when the constant voltage level or greater, thus the switch is turned on as long as the voltage level is greater, which would create time-varying voltage pulse, where the voltage pulse “Ve1” is time-varying), said voltage pulser circuit being shut off to apply the second component the output power electrode of to the photovoltaic device (when the switch “SW” is turned off).
Regarding claim 5, Kim discloses said voltage pulser circuit includes a high voltage source (410) with an output port being coupled with the output power electrode of the photovoltaic device via a switching transistor (SW in Fig.4) and generates the first component (Ve1) by impressing an output voltage of said high 
Regarding claim 6, Kim discloses said voltage pulser circuit (410 and 430 is Fig.3 and 4) further comprises a pulse generator (“SW” in Fig.4), said voltage pulser circuit impressing the output voltage (Ve1) onto the output power electrode (210) of the photovoltaic device until said pulse generator transitions said switching transistor to an off state for generating the second component (when “SW” is off).
Regarding claim 7, Kim discloses a switching system (SW) being disposed between said voltage source (410 in Fig.3 and 432 in Fig.4) and the photovoltaic device and having first and second positions (on and off positions), said switching system connecting said voltage source and the output power electrode of the photovoltaic device in the first position (when the switch “SW” is turned on) to apply the first component to the photovoltaic device and disconnecting said voltage source and the output power electrode of the photovoltaic device in the second position to provide the second component (when the switch “SW” is turned off).
Regarding claim 9, Kim discloses an energy storage device (410 in Fig.3) being coupled with a load (420 or load connected to 420 in Fig.3) driven by the photovoltaic device.
Regarding claim 10, Kim discloses said energy storage device (410 in Fig.3) comprises at least one inductor, at least one capacitor, at least one battery (410) or a combination thereof.
Regarding claim 11, Kim discloses said switching system (SW) connects the output power electrode (210) of the photovoltaic device with said energy storage device 
Regarding claim 14, Kim discloses the photovoltaic device drives a load (420 or load connected to 420 in Fig.3).
Regarding claim 15, Kim discloses an energy storage device (410) being coupled with the load (420 or load connected to 420 in Fig.3).
Regarding claim 16, Kim discloses said energy storage device (410 in Fig.3) comprises at least one inductor, at least one capacitor, at least one battery (410) or a combination thereof.
Regarding claim 17, Kim discloses said energy storage device (410) stores electrical energy received from the photovoltaic device (VC1 and VC2 are used for storing electrical energy) when said voltage source applies the second component to the photovoltaic device (when SW is turned off) and provides the stored electrical energy to drive the load (420 or load connected to 420 in Fig.3) when said voltage source applies the first component to the photovoltaic device (when SW is turned on).
Regarding claim 18, Kim discloses the load (420) converts the output power or the output current supplied by the photovoltaic device into an alternating current voltage or current (¶ 42).
Regarding claim 19, Kim discloses the load (420) comprises an inverter (¶ 42).
Regarding claim 23, Kim discloses said voltage source applies the second component between adjacent voltage pulses (according to switching on and off of the switch “SW”).
Regarding claim 24, Kim discloses said voltage source (410 in Fig.3 and 432 in Fig.4) applies the second component (when the SW is off) between selected adjacent voltage pulses (when SW is on).
Regarding claim 25, Kim discloses the photovoltaic device comprises a solar cell, an array of solar cells, a solar panel, an array of solar panels or a combination thereof (100 in Fig.1; ¶ 194).
Regarding claim 29, Kim discloses the external electric field is generated with a first direction (¶ 39) or a second direction, the first direction and a polarity of internal electrodes of the photovoltaic device being in a same direction for increasing the output power or the output current of the photovoltaic device, the second direction being in an opposite direction of the polarity of the internal electrodes for decreasing the output power or the output current (please refer to at least ¶ 39).
Regarding claim 30, Kim discloses the external electric field increases the output power or the output current of the photovoltaic device by up to fifty percent under low light conditions (which is depending on the voltage level of Ve1).
Regarding claim 31, Kim discloses the external electric field increases the output power or the output current of the photovoltaic device by more than fifty percent under low light conditions (which is depending on the voltage level of Ve1).
Regarding claim 32, Kim discloses the external electric field increases the output power or the output current of the photovoltaic device by up to twenty percent under high intensity light conditions (which is depending on the voltage level of Ve1).
Regarding claim 33, Kim discloses wherein the external electric field increases the output power or the output current of the photovoltaic device between twenty percent and fifty percent (which is depending on the voltage level of Ve1).
Regarding claim 34, Kim discloses the external electric field increases the output power or the output current of the photovoltaic device by more than fifty percent (which is depending on the voltage level of Ve1).
Regarding claim 35, Kim discloses the increase in the output power or the output current is based upon an intensity of light incident on the photovoltaic device (output power or output current is based upon an intensity of light incident), the voltage signal (Ve1) applied to the photovoltaic device, a thickness of the photovoltaic device (thickness of PV device), a pulse width of the voltage pulses (Ve1), a frequency of the voltage pulses (Ve1), or a combination thereof.
Regarding claim 36, Kim discloses said voltage source generates the first component for application to the photovoltaic device for a preselected time period (during the time period of the switch “SW” is turned on”).
Regarding claim 37, Kim discloses said voltage source terminates generation of the first component at expiry of the preselected time period (by turning off the switch “SW”).
Regarding claim 38, Kim discloses said voltage source applies the first component (by turning on the switch “SW”) to the photovoltaic device without structural modification of the photovoltaic device.
Regarding claim 47, Kim discloses a system (for example - Fig.1, please refer to the whole reference for detailed) for increasing photovoltaic device efficiency (please 
Regarding claim 48, Kim discloses said signal controller supplies no potential to the output power electrode of the photovoltaic device during the predetermined time interval (since the switch “SW” in Fig.4 is off).
Regarding claim 49, Kim discloses said voltage source (410 and 430 in Fig.3 (or) 410 in Fig.3 and 432 in Fig.4; please consider both situations) is at least partially incorporated with said signal controller (controller for switch “SW” in Fig.4).
Regarding claim 50, Kim discloses said voltage source comprises a voltage pulser circuit (410 and 430 is Fig.3 and 4 is used as a pulser circuit to create pulse “Ve1” by switching the switch “SW”).
Regarding claim 51, Kim discloses said signal controller applies the first state to the output power electrode (210) of the photovoltaic device as a high voltage of a time-varying voltage pulse (according to at least ¶ 43-44, the switch is turned off when the constant voltage level or less and the switch is turned on when the constant voltage level or greater, thus the switch is turned on as long as the voltage level is greater, which would create time-varying voltage pulse, where the voltage pulse “Ve1” is time-varying), said voltage pulser circuit being shut off to apply the second state to the output power electrode of the photovoltaic device (when the switch “SW” is turned off).
Regarding claim 52, Kim discloses said voltage pulser circuit comprises a high voltage source (410) and said signal controller (controller for switch “SW” and “SW” in Fig.4) includes a switching transistor (SW in Fig.4), said signal controller generating the first state by impressing an output voltage of said high voltage source onto the output power electrode (210) of the photovoltaic device when said switching transistor is in an on state.
Regarding claim 53, Kim discloses said voltage pulser circuit further comprises a pulse generator (“SW” in Fig.4), said voltage pulser circuit impressing the output voltage (Ve1) onto the output power electrode (210) of the photovoltaic device until said 
	Regarding claim 54, Kim discloses said signal controller (controller for switch “SW” and “SW” in Fig.4) comprises a switching system (SW) being disposed between said voltage source (410 in Fig.3 and 432 in Fig.4) and the photovoltaic device and having first and second positions (on and off positions), said switching system connecting said voltage source and the output power electrode of the photovoltaic device in the first position (when the switch “SW” is turned on) to apply the first state to the photovoltaic device and disconnecting said voltage source and the output power electrode of the photovoltaic device in the second position to provide the second state (when the switch “SW” is turned off).
Regarding claim 56, Kim discloses an energy storage device (410 in Fig.3) being coupled with a load (420 or load connected to 420 in Fig.3) driven by the photovoltaic device.
Regarding claim 57, Kim discloses said energy storage device (410 in Fig.3) comprises at least one inductor, at least one capacitor, at least one battery (410) or a combination thereof.
Regarding claim 58, Kim discloses said switching system (SW) connects the output power electrode (210) of the photovoltaic device with said energy storage device (410) in the second position (210 is connected to 410 when the SW is in the second position), said energy storage device storing electrical energy received from the photovoltaic device (VC1 and VC2 are used for storing electrical energy).
Regarding claim 61, Kim discloses an energy storage device (410 in Fig.3) being coupled with a load (420 or load connected to 420 in Fig.3) driven by the photovoltaic device.
Regarding claim 62, Kim discloses said energy storage device (410 in Fig.3) comprises at least one inductor, at least one capacitor, at least one battery (410) or a combination thereof.
Regarding claim 63, Kim discloses said energy storage device (410) stores electrical energy received from the output power electrode of the photovoltaic device (VC1 and VC2 are used for storing electrical energy) when said signal controller applies the second state to the photovoltaic device (when SW is turned off) and provides the stored electrical energy to drive the load (420 or load connected to 420 in Fig.3) when said voltage source applies the first state to the output power electrode of photovoltaic device (when SW is turned on).
Regarding claim 64, Kim discloses the load (420) converts the output power or the output current supplied by the photovoltaic device into an alternating current voltage or current (¶ 42).
Regarding claim 65, Kim discloses the load (420) comprises an inverter (¶ 42).
Regarding claim 69, Kim discloses said signal controller applies the second state between adjacent voltage pulses (according to switching on and off of the switch “SW”).
Regarding claim 70, Kim discloses said signal controller (410 in Fig.3 and 432 in Fig.4) applies the second state (when the SW is off) between selected adjacent voltage pulses (when SW is on).
Regarding claim 71, Kim discloses the photovoltaic device comprises a solar cell, an array of solar cells, a solar panel, an array of solar panels or a combination thereof (100 in Fig.1; ¶ 194).
Regarding claim 75, Kim discloses the external electric field is generated with a first direction (¶ 39) or a second direction, the first direction and a polarity of internal electrodes of the photovoltaic device being in a same direction for increasing the output power or the output current of the photovoltaic device, the second direction being in an opposite direction of the polarity of the internal electrodes for decreasing the output power or the output current (please refer to at least ¶ 39).
Regarding claim 76, Kim discloses the external electric field increases the output power or the output current of the photovoltaic device by up to fifty percent under low light conditions (which is depending on the voltage level of Ve1).
Regarding claim 77, Kim discloses the external electric field increases the output power or the output current of the photovoltaic device by more than fifty percent under low light conditions (which is depending on the voltage level of Ve1).
Regarding claim 78, Kim discloses the external electric field increases the output power or the output current of the photovoltaic device by up to twenty percent under high intensity light conditions (which is depending on the voltage level of Ve1).
Regarding claim 79, Kim discloses wherein the external electric field increases the output power or the output current of the photovoltaic device between twenty percent and fifty percent (which is depending on the voltage level of Ve1).
Regarding claim 80, Kim discloses the external electric field increases the output power or the output current of the photovoltaic device by more than fifty percent (which is depending on the voltage level of Ve1).
Regarding claim 81, Kim discloses the increase in the output power or the output current is based upon an intensity of light incident on the photovoltaic device (output power or output current is based upon an intensity of light incident), the voltage signal (Ve1) applied to the photovoltaic device, a thickness of the photovoltaic device (thickness of PV device), a pulse width of the voltage pulses (Ve1), a frequency of the voltage pulses (Ve1), or a combination thereof.
Regarding claim 82, Kim discloses said voltage source generates the first state for application to the photovoltaic device for a preselected time period (during the time period of the switch “SW” is turned on”).
Regarding claim 83, Kim discloses said voltage source terminates generation of the first state at expiry of the preselected time period (by turning off the switch “SW”).
Regarding claim 84, Kim discloses said signal controller applies the first component (by turning on the switch “SW”) to the photovoltaic device without structural modification of the photovoltaic device.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 20, 21, 66 and 67 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Kim Joung Sik et al. (KR 10-2009-0119141, cited by Applicant in the IDS submitted on Feb. 25, 2021 (please refer to the attached Machine translated English version) (hereinafter “Kim”) in view of Adest et al. (2015/0137606) (“Adest”).
	Regarding claim 20, Kim is used to reject claim 1 above.
	Kim doesn’t disclose a sensor system for monitoring the output power, the output current or an output voltage of the photovoltaic device.
	Adest discloses an example of a sensor system (703 and 704 in Fig. 7) for monitoring the output power, the output current or an output voltage of the photovoltaic device (101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Adest to provide a sensor system for monitoring the output power, the output current or an output 
Regarding claim 21, Kim is used to reject claims 1 and 20 above.
	Kim doesn’t disclose said sensor system comprises a voltage probe coupled across the photovoltaic device, a current sensor coupled in series between the photovoltaic device and a load driven by the photovoltaic device or a combination thereof.
Adest discloses an example of said sensor system comprises a voltage probe (704 in Fig.7) coupled across the photovoltaic device (101), a current sensor (703) coupled in series between the photovoltaic device (101) and a load (305 and/or 504 in Fig.5) driven by the photovoltaic device or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Adest to provide said sensor system comprises a voltage probe coupled across the photovoltaic device, a current sensor coupled in series between the photovoltaic device and a load driven by the photovoltaic device or a combination thereof. The suggestion/motivation would have been to detect the output of the photovoltaic device as taught by Adest.
Regarding claim 66, Kim is used to reject claim 47 above.
	Kim doesn’t disclose a sensor system for monitoring the output power, the output current or an output voltage of the photovoltaic device.
	Adest discloses an example of a sensor system (703 and 704 in Fig. 7) for monitoring the output power, the output current or an output voltage of the photovoltaic device (101).

Regarding claim 67, Kim is used to reject claims 47 and 66 above.
	Kim doesn’t disclose said sensor system comprises a voltage probe coupled across the photovoltaic device, a current sensor coupled in series between the photovoltaic device and a load driven by the photovoltaic device or a combination thereof.
Adest discloses an example of said sensor system comprises a voltage probe (704 in Fig.7) coupled across the photovoltaic device (101), a current sensor (703) coupled in series between the photovoltaic device (101) and a load (305 and/or 504 in Fig.5) driven by the photovoltaic device or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Adest to provide said sensor system comprises a voltage probe coupled across the photovoltaic device, a current sensor coupled in series between the photovoltaic device and a load driven by the photovoltaic device or a combination thereof. The suggestion/motivation would have been to detect the output of the photovoltaic device as taught by Adest.

10.	Claims 22 and 68 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Kim Joung Sik et al. (KR 10-2009-0119141, cited by Applicant 
Regarding claim 22, Kim in view of Adest is used to reject claims 1 and 20 above.
	Kim doesn’t explicitly disclose a control circuit coupled to said sensor system and said voltage source for adjusting the magnitude of the first component, a duration of the first component, a period of the first component or a frequency of the first component to maximize the output power or the output current based on the monitored output power, output current or output voltage.
Kumar discloses a control circuit coupled to said sensor system and said voltage source for adjusting the magnitude of the first component, a duration of the first component, a period of the first component or a frequency of the first component to maximize the output power or the output current based on the monitored output power, output current or output voltage (Fig.15; and ¶ 28 and 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Adest with the teaching of Kumar to provide a control circuit coupled to said sensor system and said voltage source for adjusting the magnitude of the first component, a duration of the first component, a period of the first component or a frequency of the first component to maximize the output power or the output current based on the monitored output power, output current or output voltage. The suggestion/motivation would have been to provide a desired level of the first component as taught by Kumar. 
Regarding claim 68, Kim in view of Adest is used to reject claims 47 and 66 above.
	Kim doesn’t explicitly disclose a control circuit coupled to said sensor system and said voltage source for adjusting the magnitude of the first component, a duration of the first component, a period of the first component or a frequency of the first component to maximize the output power or the output current based on the monitored output power, output current or output voltage.
Kumar discloses a control circuit coupled to said sensor system and said voltage source for adjusting the magnitude of the first component, a duration of the first component, a period of the first component or a frequency of the first component to maximize the output power or the output current based on the monitored output power, output current or output voltage (Fig.15; and ¶ 28 and 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Adest with the teaching of Kumar to provide a control circuit coupled to said sensor system and said voltage source for adjusting the magnitude of the first component, a duration of the first component, a period of the first component or a frequency of the first component to maximize the output power or the output current based on the monitored output power, output current or output voltage. The suggestion/motivation would have been to provide a desired level of the first component as taught by Kumar. 

11.	Claims 26-28 and 72-74 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Kim Joung Sik et al. (KR 10-2009-0119141, 
Regarding claim 26, Kim is used to reject claim 1 above
Kim doesn’t disclose the photovoltaic device is selected from among a plurality of photovoltaic devices.
Kaiser discloses an example of the photovoltaic device is selected from among a plurality of photovoltaic devices (Fig.12-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Kaiser to provide the photovoltaic device is selected from among a plurality of photovoltaic devices. The suggestion/motivation would have been to select a desired number of photovoltaic devices to obtain a desired output power. 
Regarding claim 27, Kim in view of Kaiser is used to reject claims 1 and 26 above.
Kim discloses said voltage source applied the first and second components to a photovoltaic device as explained in claim 1 above.
Kim doesn’t disclose the plurality of photovoltaic devices.
	Kaiser discloses selecting the plurality of photovoltaic devices (Fig.12-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Kaiser to provide the plurality of photovoltaic devices. The suggestion/motivation would have 
Regarding claim 28, Kim in view of Kaiser is used to reject claims 1, 26 and 27 above.
Kim discloses said voltage source applies the first component for generating an external electric field to increase a collective output power or a collective output current of the photovoltaic devices as explained in claim 1 above.
Kim doesn’t disclose the plurality of photovoltaic devices.
	Kaiser discloses selecting the plurality of photovoltaic devices (Fig.12-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Kaiser to provide the plurality of photovoltaic devices. The suggestion/motivation would have been to select a desired number of photovoltaic devices to obtain a desired output power. 
Regarding claim 72, Kim is used to reject claim 47 above
Kim doesn’t disclose the photovoltaic device is selected from among a plurality of photovoltaic devices.
Kaiser discloses an example of the photovoltaic device is selected from among a plurality of photovoltaic devices (Fig.12-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Kaiser to provide the photovoltaic device is selected from among a plurality of photovoltaic 
Regarding claim 73, Kim in view of Kaiser is used to reject claims 47 and 72 above.
Kim discloses said signal controller applied the first and second states to a photovoltaic device as explained in claim 1 above.
Kim doesn’t disclose the plurality of photovoltaic devices.
	Kaiser discloses selecting the plurality of photovoltaic devices (Fig.12-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Kaiser to provide the plurality of photovoltaic devices. The suggestion/motivation would have been to select a desired number of photovoltaic devices to obtain a desired output power. 
Regarding claim 74, Kim in view of Kaiser is used to reject claims 47, 72 and 73 above.
Kim discloses said signal controller applies the first state for generating an external electric field to increase a collective output power or a collective output current of the photovoltaic devices as explained in claim 1 above.
Kim doesn’t disclose the plurality of photovoltaic devices.
	Kaiser discloses selecting the plurality of photovoltaic devices (Fig.12-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Kaiser to provide the plurality of photovoltaic devices. The suggestion/motivation would have 

12.	Claims 40-44 and 86-90 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Kim Joung Sik et al. (KR 10-2009-0119141, cited by Applicant in the IDS submitted on Feb. 25, 2021 (please refer to the attached Machine translated English version) (hereinafter “Kim”) in view of Bhavaraju et al. (2004/0264225) (“Bhavaraju”).
	Regarding claim 40, Kim discloses increasing photovoltaic device efficiency (please refer to at least ¶ 19, 51 and 98) comprising: applying a first component of a voltage signal to an output power electrode of a photovoltaic device, the first component (Ve1 in Fig.1 and 3) including one or more voltage pulses (pulse of Ve1) with a positive magnitude (¶ 43 discloses that the power control unit (430) produces the first electrical field voltage (Ve1) using the first charge voltage (+)”) for generating an external electric field (please refer to at least ¶ 30, 35 and 43-47, the whole reference for detailed) to increase an output power or an output current supplied by the photovoltaic device (according to at least ¶ 43, the output power or output current is depending on the electrical field voltage Ve1, thus the output power or the output current is depending on the pulse of Ve1) via the output power electrode; and instruction for applying a second component (second component when the switch “SW” in Fig.4 is off) of the voltage signal (Ve1) to the output power electrode of the photovoltaic device, the second component terminating application of the series of voltage pulses for a predetermined time interval between adjacent first components (predetermined time interval is set 
Kim doesn’t disclose using a computer program product, the computer program product being encoded on one or more non-transitory machine-readable storage media to provide the instruction explained above. 
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Bhavaraju to use computer program product to provide instruction to increase photovoltaic device efficiency. The suggestion/motivation would have been that use the computer program product to instruct the function as taught by Bhavaraju.
Regarding claim 41, Kim in view of Bhavaraju is used to reject claim 40 above.
Kim discloses no potential is supplied to the output power electrode (410) of the photovoltaic device during the predetermined time interval (during SW is off).
Regarding claim 42, Kim in view of Bhavaraju is used to reject claim 40 above.
Kim discloses applying the first component includes generating the first component to the photovoltaic device for a preselected time period (time period when the switch SW is on).
Kim doesn’t disclose using a computer product to provide the function explained above.
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 

Regarding claim 43, Kim in view of Bhavaraju is used to reject claims 40 and 42 above.
Kim discloses terminating said generating the first component at expiry of the preselected time period (time period when the switch SW is off).
Kim doesn’t disclose using a computer product to provide the function explained above.
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Bhavaraju to use computer program product to provide instruction. The suggestion/motivation would have been that use the computer program product to instruct the function as taught by Bhavaraju.
Regarding claim 44, Kim in view of Bhavaraju is used to reject claim 40 above.
Kim discloses for storing electrical energy (410) supplied by the photovoltaic device during application of the second component to the photovoltaic device (when SW is off) and instruction for providing the stored electrical energy to drive a load (420 or 
Kim doesn’t disclose using a computer product to provide the function explained above.
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Bhavaraju to use computer program product to provide instruction. The suggestion/motivation would have been that use the computer program product to instruct the function as taught by Bhavaraju.
Regarding claim 86, Kim discloses increasing photovoltaic device efficiency (please refer to at least ¶ 19, 51 and 98) comprising: enabling a voltage source (410 and 430 in Fig.3 (or) 410 in Fig.3 and 432 in Fig.4; please consider both situations); applying a voltage signal (Ve1 in Fig.1 and 3) generated by the voltage source to an output power electrode (210 in Fig.1 outputs power, where VC1 and VC2 are from 210 in Fig.1) of a photovoltaic device, the voltage signal having a first state (state when SW in Fig.4 is on) including one or more voltage pulses (pulse of Ve1) with a positive magnitude (¶ 43 discloses that the power control unit (430) produces the first electrical field voltage (Ve1) using the first charge voltage (+)”) for generating an external electric field (please refer to at least ¶ 30, 35 and 43-47, the whole reference for detailed) to increase an output power or an output current supplied by the photovoltaic device (according to at least ¶ 43, the output power or output current is depending on the 
Kim doesn’t disclose using a computer program product, the computer program product being encoded on one or more non-transitory machine-readable storage media to provide the instruction explained above. 
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Bhavaraju to use computer program product to provide instruction to increase photovoltaic device efficiency. The suggestion/motivation would have been that use the computer program product to instruct the function as taught by Bhavaraju.
Regarding claim 87, Kim in view of Bhavaraju is used to reject claim 86 above.
Kim discloses said no potential is supplied to the output power electrode of the photovoltaic device during the predetermined time interval (since the switch “SW” in Fig.4 is off).
Regarding claim 88, Kim in view of Bhavaraju is used to reject claim 86 above.

Kim doesn’t disclose using a computer product to provide the function explained above.
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Bhavaraju to use computer program product to provide instruction. The suggestion/motivation would have been that use the computer program product to instruct the function as taught by Bhavaraju.
Regarding claim 89, Kim in view of Bhavaraju is used to reject claims 86 and 88 above.
Kim discloses applying a voltage signal includes terminating said generating the first state at expiry of the preselected time period (time period when the switch SW is off).
Kim doesn’t disclose using a computer product to provide the function explained above.
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of 
Regarding claim 90, Kim in view of Bhavaraju is used to reject claim 86 above.
Kim discloses for storing electrical energy (410) supplied by the photovoltaic device during application of the second state to the photovoltaic device (when SW is off) and instruction for providing the stored electrical energy to drive a load (420 or load connected to 420 in Fig.3) driven by the photovoltaic device during application of the first state (when SW is on) to the photovoltaic device.
Kim doesn’t disclose using a computer product to provide the function explained above.
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Bhavaraju to use computer program product to provide instruction. The suggestion/motivation would have been that use the computer program product to instruct the function as taught by Bhavaraju.

13.	Claims 45 and 91 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Kim Joung Sik et al. (KR 10-2009-0119141, cited by Applicant in the IDS submitted on Feb. 25, 2021 (please refer to the attached Machine translated 
	Regarding claim 45, Kim in view of Bhavaraju is used to reject claim 40 above.
	Kim doesn’t disclose instruction for monitoring the output power, the output current or an output voltage of the photovoltaic device.
	Adest discloses monitoring (using 703 and 704 in Fig. 7) the output power, the output current or an output voltage of the photovoltaic device (101).
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Bhavaraju and Adest to monitor the output power, the output current or an output voltage of the photovoltaic device. The suggestion/motivation would have been to detect the output of the photovoltaic device as taught by Adest.
Regarding claim 91, Kim in view of Bhavaraju is used to reject claim 86 above.
	Kim doesn’t disclose instruction for monitoring the output power, the output current or an output voltage of the photovoltaic device.
	Adest discloses monitoring (using 703 and 704 in Fig. 7) the output power, the output current or an output voltage of the photovoltaic device (101).
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of 

14.	Claims 46 and 92 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Kim Joung Sik et al. (KR 10-2009-0119141, cited by Applicant in the IDS submitted on Feb. 25, 2021 (please refer to the attached Machine translated English version) (hereinafter “Kim”) in view of Bhavaraju et al. (2004/0264225) (“Bhavaraju”), Adest et al. (2015/0137606) (“Adest”) and Kumar (2015/0107644).
	Regarding claim 46, Kim in view of Bhavaraju and Adest is used to reject claims 40 and 45 above.
	Kim doesn’t explicitly disclose instruction for adjusting the magnitude of the first component, a duration of the first component, a period of the first component or a frequency of the first component to maximize the output power or the output current based on the monitored output power, output current or output voltage.
Kumar discloses adjusting the magnitude of the first component, a duration of the first component, a period of the first component or a frequency of the first component to maximize the output power or the output current based on the monitored output power, output current or output voltage (Fig.15; and ¶ 28 and 48). 
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of 
Regarding claim 92, Kim in view of Bhavaraju and Adest is used to reject claims 86 and 91 above.
	Kim doesn’t explicitly disclose instruction for adjusting the magnitude of the first state, a duration of the first state, a period of the first state or a frequency of the first state to maximize the output power or the output current based on the monitored output power, output current or output voltage.
Kumar discloses adjusting the magnitude of the first state, a duration of the first state, a period of the first state or a frequency of the first state to maximize the output power or the output current based on the monitored output power, output current or output voltage (Fig.15; and ¶ 28 and 48). 
Bhavaraju discloses an example of using computer program product to provide instruction (¶ 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Bhavaraju and Adest to provide instruction for adjusting the magnitude of the first state, a duration of the first state, a period of the first state or a frequency of the first state to maximize the output power or the output current based on the monitored output power, 

Allowable Subject Matter
15.	Claims 8, 12, 13, 55, 59 and 60 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard Tan/Primary Examiner 2849